UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2419



SOLOMON GEBREMESKEL,

                                                        Petitioner,

          versus


JOHN ASHCROFT,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-340-423)


Submitted:   June 30, 2004                 Decided:   July 16, 2004


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Terri J. Scadron, Assistant Director,
Don G. Scroggin, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Solomon Gebremeskel, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   affirming,    without    opinion,     the   immigration

judge’s order denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            In his petition for review, Gebremeskel challenges the

immigration judge’s determination that he failed to establish his

eligibility for asylum.       To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was    so   compelling   that    no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                    We have

reviewed the evidence of record and conclude that Gebremeskel fails

to show that the evidence compels a contrary result.               Accordingly,

we cannot grant the relief that he seeks.

            Additionally, we uphold the immigration judge’s denial of

Gebremeskel’s request for withholding of removal. The standard for

withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                 To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”          INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).    Because Gebremeskel fails to show that he is




                                    - 2 -
eligible   for   asylum,   he    cannot    meet   the   higher    standard   for

withholding of removal.

           We also find that Gebremeskel fails to meet the standard

for relief under the Convention Against Torture.                 To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”       8 C.F.R. § 1208.16(c)(2) (2004).            We find

that Gebremeskel fails to make the requisite showing.

           Accordingly,     we   deny     the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                        - 3 -